PER CURIAM.
Charles G. White appeals from an order of the trial court granting final summary judgment in a claim on a promissory note. We affirm.
The trial court correctly granted summary judgment because there is no evidence of any release, waiver, novation, or discharge of the valid promissory note. “A promissory note admitted into evidence is sufficient, without other extrinsic proof, to establish a prima facie case in an action on the note.” Perez v. Rivero, 634 So.2d 914, 916 (Fla. 3d DCA 1988); see also Hay cook v. Ostman, 397 So.2d 743 (Fla. 5th DCA 1981). There is no written release. See Deese v. Mobley, 392 So.2d 364 (Fla. 1st DCA 1981); § 673.605, Fla.Stat. (1991). Neither is there evidence of a novation. Finally, the defense of laches was specifically waived by the terms of the instrument, and the suit was filed within the statute of limitations period.
Affirmed.